DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, 10, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ejlersen et al. (US 4,976,701; hereafter Ejlersen).
In regard to claim 1, Ejlerson discloses a needle shield removal tool (26) for use with a needle stick safety device for a syringe (the needle stick safety device and syringe is functionally recited), the needle stick safety device including a main body for receiving the syringe, a removable needle shield (34) associated with the main body, and a needle guard (40) slidably engaged with the main body and biased in a distal direction by a biasing member (44) (the examiner again notes that the needle stick safety device, needle shield, needle guard, and biasing member are functionally recited and are identified strictly for illustrative purposes), said needle shield removal tool (26) comprising a covering (body of 26) positionable over the needle shield (see Figure 1) and removably coupled to the main body (see col. 2, line 61- col. 3, line 18), wherein the needle shield removal tool (26) is configured to retain the needle guard against the bias  needle shield removal tool (26) removes the removable needle shield (34) from the needle stick safety device resulting results in the transition of the needle guard from the proximal position to an extended position (see col., 2, line 61- col. 3, line 18; removal of 26 results in removal of 34). 
In regard to claim 2, Ejlersen discloses including barbs (threads at 24, 25) configured for cooperating with barb retention windows on the main body (main body and barb retention windows are functionally recited).
In regard to claim 4, Ejlersen discloses including an inwardly extending capture lip (threads at 24, 25) located at the proximal end of the needle shield removal tool for engaging a proximal end surface of the needle shield upon removal of the needle shield removal tool (needle shield is functionally recited).
In regard to claim 10, Ejlersen discloses including an elastomeric insert (40) having a plurality of ribs (38, resilient ribs).
In regard to claim 15, Ejlersen discloses wherein the main body and needle guard body include diametrically opposed windows which are out of alignment when the tool and removable needle shield are positioned on the syringe and wherein removal of the tool and removable needle shield from the syringe causes the diametrically opposed windows to become aligned (the main body and needle guard body are functionally recited).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ejlerson in view of Low (US 2010/0152670). 
Ejlerson discloses all of the limitations recited in the independent claim but fails to disclose the one or more axial slits of claim 6.
Low discloses an analogous needle cap (4) comprising one or more axial slits (414). The slit allows for side loading of the cap on the needle to avoid needle stick injuries (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ejlerson with the slit of Low to provide for a needle cap that prevented needle stick injuries.
Claims 13-14 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ejlerson in view of Comescu (US 2007/0129722).

Comescu teaches an engraved arrow (35) on an outer surface (see Figure 1) for indicating directional attachment (see par. [0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ejlerson with the engraved arrow of Comescu to provide an engraved indicator on the outer surface.
In regard to claim 14, Martin discloses wings (either side of 29) extending outwardly for assisting in rotating (functional limitation).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1-21 of U.S. Patent No. 9,526,846. Although the
claims at issue are not identical, they are not patentably distinct from each other
because the instant claims are anticipated by the patented claims.
Claims 1-16 are rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1-21 of U.S. Patent No. 10,314,985. Although the

because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 5 and 8-9 will be considered allowable upon resolution of the double patenting rejection.
Claims 3, 7, 11-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (pending double patenting resolution).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783